This cause coming on to be heard on writ of error to an order denying bail to petitioner charged with a capital offense. We express no opinion as to the probative force of the evidence but a majority of the Court have reached the conclusion that the state of the record as presented is such that the petitioner may be released on bail which is hereby fixed at the sum of $2,500.00, to be approved by the Sheriff of Duval County, Florida.
It is so ordered.
BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Chief Justice TERRELL and Justice WHITFIELD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 652